Exhibit 10.2

PERFORMANCE SHARE AWARD AGREEMENT

PURSUANT TO THE

GORDMANS STORES, INC. 2010 OMNIBUS INCENTIVE COMPENSATION PLAN

*  *  *  *  *

Participant:                                         

Grant Date:                                         

Number of Performance Shares granted:                                         

*  *  *  *  *

THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Gordmans Stores, Inc., a
Delaware corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Gordmans Stores, Inc. 2010 Omnibus
Incentive Compensation Plan, as in effect and as amended from time to time (the
“Plan”), which is administered by the Committee; and

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Performance Shares provided herein to the
Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1. Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.

2. Grant of Performance Share Award.

(a) The Company hereby grants to the Participant, as of the Grant Date specified
above, the number of Performance Shares specified above, subject to the
Company’s total shareholder return (TSR) determined during the Performance
Measurement Period (Fiscal 2015 through Fiscal 2017). The number of unrestricted
shares of common stock to be delivered to the Participant after the vesting
period will be determined based upon the Company’s TSR during the Performance
Measurement Period compared to the Comparator Group (defined below) on the
following sliding scale:

 

Percentile Ranking of Performance Group     Performance Shares Earned
(Prorated)     100 %      200 %    75 %      150 %    50 %      100 %    25 %   
  25 %    < 25 %      0 % 



--------------------------------------------------------------------------------

(b) The Comparator Group is defined as a select group of department stores, home
fashion and apparel retailers that are included in the S&P 1500 Retail Index. At
the beginning of Fiscal 2015, those companies are as follows:

 

S&P 1500 Retail Index

Department Stores

   Dillard’s, Inc.    Macy’s, Inc. J.C. Penney Corporation, Inc.    Nordstrom,
Inc. Kohl’s Corporation   

 

S&P 1500 Retail Index

Apparel and Home

   Abercrombie & Fitch Co.    Foot Locker, Inc. Aeropostale, Inc.    The Gap,
Inc. American Eagle Outfitters, Inc.    Genesco, Inc. Ann Inc.    Kirkland’s
Ascena Retail Group, Inc. (Dress Barn)    The Men’s Wearhouse, Inc. Bed, Bath
and Beyond Inc.    Ross Stores, Inc. The Buckle, Inc.    Stage Stores The Cato
Corporation    Steinmart Inc. Chico’s FAS, Inc.    The TJX Companies, Inc. The
Children’s Place Retail Stores, Inc.    Urban Outfitters, Inc.

(c) Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason. Subject to
Section 5, the Participant shall not have the rights of a stockholder in respect
of the shares underlying this Award until such shares are delivered to the
Participant in accordance with Section 4.

3. Vesting.

(a) The Performance Shares subject to this grant shall cliff vest on the first
day of the fiscal year after the Performance Measurement Period, provided the
Participant is then employed by the Company and/or one of its Subsidiaries or
Affiliates. There shall be no proportionate or partial vesting in the periods
prior to the vesting date and all vesting shall occur only on the specified
vesting date, subject to the Participant’s continued service with the Company or
any of its Subsidiaries on the specified vesting date.

 

2



--------------------------------------------------------------------------------

(b) Certain Terminations. All unvested Performance Shares shall immediately
become vested upon a Termination due to (i) the Participant’s death or (ii) the
Participant’s Disability, at the value measured on the date of Termination.

(c) Change in Control. All unvested Performance Shares shall immediately become
vested upon a Change in Control, at the value measured on the date of the Change
in Control; provided the Participant is continuously employed by the Company or
its Subsidiaries through such date.

(d) Effect of Detrimental Activity. The provisions of Section 8.1 of the Plan
regarding Detrimental Activity shall apply to the Restricted Stock.

(e) Forfeiture. Other than as specifically set forth in Section 3(b), all
unvested Performance Shares shall be immediately forfeited upon the
Participant’s Termination for any reason.

4. Delivery of Unrestricted Shares. When Performance Shares awarded by this
Agreement become vested, the Participant shall be entitled to receive
unrestricted shares of commons stock free of any legend restricting the transfer
of such shares (except any legends requiring compliance with securities laws).

5. Dividends and Other Distributions; Voting. Participants holding Performance
Shares shall be not be entitled to receive dividends and other distributions
paid with respect to such shares, nor shall the Participant be entitled to
voting rights with respect to the Performance Shares granted hereunder.

6. Non-transferability. The Performance Shares, and any rights and interests
with respect thereto, issued under this Agreement and the Plan shall not, prior
to vesting, be sold, exchanged, transferred, assigned or otherwise disposed of
in any way by the Participant (or any beneficiary(ies) of the Participant),
other than by testamentary disposition by the Participant or the laws of descent
and distribution. Any attempt to sell, exchange, transfer, assign, pledge,
encumber or otherwise dispose of or hypothecate in any way any of the
Performance Shares, or the levy of any execution, attachment or similar legal
process upon the Performance Shares, contrary to the terms and provisions of
this Agreement and/or the Plan shall be null and void and without legal force or
effect.

7. Non-Competition Covenant. In consideration of the Performance Shares being
granted herein, the Participant agrees that during the Participant’s service as
an employee of the Company or its Affiliates and for the six-month period
thereafter, the Participant shall not, directly or indirectly, engage in, or
serve as a principal, partner, joint venturer, member, manager, trustee, agent,
stockholder, director, officer or employee of, or advisor to, or in any other
capacity, or in any manner, own, control, manage, operate, or otherwise
participate, invest, or have any interest in, or be connected with, any person,
firm or entity that engages in any activity which competes directly or
indirectly with any business of the Company or its Subsidiaries (collectively,
the “Company Business”) anywhere in the U.S. or any other country in which the
Company Business was conducted or related sales were effected during the
preceding two (2) years. This Section 7 will not apply and will not be enforced
by the Company with respect to post-Termination activity by the Participant that
occurs in California or in any other state in which this prohibition is not
enforceable under applicable law.

 

3



--------------------------------------------------------------------------------

8. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

9. Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Performance Shares and, if the Participant fails
to do so, the Company may otherwise refuse to issue or transfer any shares of
Common Stock otherwise required to be issued pursuant to this Agreement. Any
statutorily required withholding obligation with regard to the Participant may
be satisfied by reducing the amount of cash or shares of Common Stock otherwise
deliverable to the Participant hereunder.

10. Securities Representations. The shares of Common Stock being issued to the
Participant upon vesting of the Performance Shares and this Agreement is being
made by the Company in reliance upon the following express representations and
warranties of the Participant. The Participant acknowledges, represents and
warrants that:

(a) The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933, as amended (the
“Act”), and in connection therewith the Company is relying in part on the
Participant’s representations set forth in this Section 10.

(b) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Act, the shares of Common Stock must be held indefinitely unless an
exemption from any applicable resale restriction is available or the Company
files an additional registration statement (or a “re-offer prospectus”) with
regard to the shares of Common Stock and the Company is under no obligation to
register the shares of Common Stock (or to file a “re-offer prospectus”).

(c) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Act, the Participant understands that the exemption from registration under
Rule 144 will not be available unless (i) a public trading market then exists
for the Common Stock of the Company, (ii) adequate information concerning the
Company is then available to the public, and (iii) other terms and conditions of
Rule 144 or any exemption therefrom are complied with; and that any sale of the
shares of Common Stock may be made only in limited amounts in accordance with
such terms and conditions.

11. Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

 

4



--------------------------------------------------------------------------------

12. Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

13. Acceptance. As required by Section 8.2 of the Plan, the Participant shall
forfeit the Performance Shares if the Participant does not execute this
Agreement within a period of sixty (60) days from the date the Participant
receives this Agreement (or such other period as the Committee shall provide).

14. No Right to Employment. Any questions as to whether and when there has been
a Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without cause.

15. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Performance Shares awarded under
this Agreement for legitimate business purposes (including, without limitation,
the administration of the Plan). This authorization and consent is freely given
by the Participant.

16. Compliance with Laws. The issuance of the Performance Shares or unrestricted
shares pursuant to this Agreement shall be subject to, and shall comply with,
any applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act of 1933, as amended, the 1934 Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue the
Performance Shares or any of the shares pursuant to this Agreement if any such
issuance would violate any such requirements.

17. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the shares of Performance Shares are intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.

18. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

 

5



--------------------------------------------------------------------------------

19. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

21. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

22. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

23. Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of Restricted
Shares made under this Agreement is completely independent of any other award or
grant and is made at the sole discretion of the Company; (c) no past grants or
awards (including, without limitation, the Performance Shares awarded hereunder)
give the Participant any right to any grants or awards in the future whatsoever;
and (d) any benefits granted under this Agreement are not part of the
Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.

*  *  *  *  *

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GORDMANS STORES, INC. By:  

 

Name:  

 

Title:  

 

PARTICIPANT

 

Name:  

 

Social Security Number:  

 

 

7